COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


LUTHER C. HELBERT, JR.
                                                 MEMORANDUM OPINION *
v.   Record No. 0794-98-3                            PER CURIAM
                                                   AUGUST 25, 1998
DYANNE WEBB HELBERT


                FROM THE CIRCUIT COURT OF WISE COUNTY
                        J. Robert Stump, Judge

            (Carl E. McAfee; McAfee & Associates, on
            briefs), for appellant.
            (Leonard D. Rogers, on brief), for appellee.



     Luther C. Helbert, Jr. (husband) appeals the decision of the

circuit court awarding spousal support to Dyanne Webb Helbert

(wife).    Husband contends that the trial court (1) erred by

failing to rule on his claim that wife committed adultery,

despite clear and convincing evidence supporting his claim; (2)

erred by ruling that a manifest injustice would occur if wife did

not receive spousal support; and (3) abused its discretion by

awarding wife $1,400 in monthly spousal support while ordering

husband to be solely liable on a $100,000 federal tax lien.

Upon reviewing the record and briefs of the parties, we conclude

that this appeal is without merit.   Accordingly, we summarily

affirm the decision of the trial court.    See Rule 5A:27.



     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                                    I.

     Husband contends that the trial court erred by failing to

rule on his claim that wife committed adultery.     He alleges that

there was clear and convincing evidence of wife's adultery.        The

trial court ruled in its letter opinion that husband failed to

file an amended cross-bill alleging adultery as a ground for

divorce. 1   In addition, the trial court found that husband did

not establish wife's post-separation adultery by clear and

convincing evidence, and, in any case, wife's actions after the

parties separated "had nothing to do with the deterioration of

the marriage and did not prevent possible reconciliation."     Wife

was awarded a divorce on the ground of husband's desertion

without justification.
     Our review of the record confirms the trial court's finding

that husband failed to properly file his amended cross-bill

pleading adultery as a ground for divorce.     Husband filed an

amended cross-bill without first seeking and obtaining leave from

the trial court.    See Rule 1:8.    By order dated February 10,

1995, he subsequently was permitted to file an amended

cross-bill.    That order stated that "[a] copy of said Amended

Cross-Bill of Complaint is attached hereto."     In fact, no copy
     1
      Husband correctly notes that "[a] court of record speaks
only through its written orders." Hill v. Hill, 227 Va. 569,
578, 318 S.E.2d 292, 297 (1984). However, as the trial court
explained in its letter opinion, husband failed to properly plead
adultery. Because no claim was pending, we find no reversible
error in the trial court's failure to deny husband's claim in its
final decree.




                                    -2-
was attached to that order, and no amended cross-bill was filed

after leave was given.     Thus, while the file contains the initial

filing of what was purported to be an amended cross-bill, the

record does not reflect that an amended cross-bill was filed

pursuant to the court's order.    The trial court did not abuse its

discretion in refusing to consider husband's amended cross-bill

when it was not filed in compliance with the order granting leave

to amend the pleading.     See generally Bibber v. McCreary, 194 Va.

394, 397, 73 S.E.2d 382, 384 (1952).
     Moreover, even if wife's post-separation adultery had been

properly pleaded, we find no error in the trial court's

determination that husband failed to present clear and convincing

evidence to support his allegation.      Wife's alleged paramour,

Jason Todd Kennedy, was deposed.    He admitted sleeping in the

same bed with wife on occasion, and invoked his right not to

incriminate himself when asked if he and wife had sexual

intercourse.   Wife admitted that Kennedy spent the night on

occasion; she was not asked and did not testify that she had a

sexual relationship with Kennedy.       No other evidence was

presented concerning wife's alleged adultery.

     Husband contends that Kennedy's assertion of his Fifth

Amendment right to avoid self-incrimination permitted the trial

court to draw an adverse inference sufficient to establish wife's

adultery.   We disagree.   It is true that Code § 20-88.59(G)

allows the trier of fact to draw an adverse inference from the



                                  -3-
refusal of a "party" to answer on the grounds of

self-incrimination.   The statute does not provide that the same

adverse inference may be drawn when a non-party witness asserts

the right to avoid self-incrimination.     We will not read that

language into the statute.

     More significantly, however, is the fact that, even if such

an adverse inference is drawn, we cannot say that the trial court

erred by ruling that there was not clear and convincing evidence

establishing wife's adultery.   While repeated overnight stays may

suggest a romantic relationship, that fact alone is not clear and

convincing evidence of adultery.      See Seemann v. Seemann, 233 Va.

290, 293, 355 S.E.2d 884, 886 (1987).     No evidence established

that wife had sexual intercourse with Kennedy.     "[A] complainant

must prove and corroborate his or her grounds for divorce by

independent evidence."   Emrich v. Emrich, 9 Va. App. 288, 295-96,

387 S.E.2d 274, 278 (1989).   Any adverse inference drawn from

Kennedy's refusal to testify would not be sufficient, standing

alone, in the absence of some corroborating evidence.     Thus, even

if husband properly placed the alleged ground of adultery before

the trial court, he failed to bear his burden of proving adultery

by clear and convincing evidence.

                                II.

     "Whether spousal support should be paid is largely a matter

committed to the sound discretion of the trial court, subject to

the provisions of Code § 20-107.1."      McGuire v. McGuire, 10 Va.




                                -4-
App. 248, 251, 391 S.E.2d 344, 346 (1990).     Under Code

§ 20-107.1, even when a spouse establishes adultery as ground for

divorce, a trial court may award spousal support to the

adulterous spouse "if the court determines from clear and

convincing evidence, that a denial of support and maintenance

would constitute a manifest injustice, based upon the respective

degrees of fault during the marriage and the relative economic

circumstances of the parties."   "'[R]espective degrees of fault

during the marriage' are not limited to legal grounds for

divorce.   We hold that 'fault during the marriage' encompasses

all behavior that affected the marital relationship, including

any acts or conditions which contributed to the marriage's

failure, success, or well-being."      Barnes v. Barnes, 16 Va. App.

98, 102, 428 S.E.2d 294, 298 (1993).     "The court must also weigh

and consider the parties' relative economic positions in deciding

whether it would be manifestly unjust to deny a spousal support

award."    Id.
     Here, notwithstanding its findings that husband failed to

properly plead adultery as a ground for divorce and failed to

prove adultery, the trial court made the additional finding that

it would be manifestly unjust to fail to award wife spousal

support.   Wife was awarded a divorce on the ground of husband's

desertion.   The record demonstrates that husband told wife he did

not love her and had never loved her.     He refused any attempts at

counseling to save the marriage.    He testified in his deposition




                                 -5-
that he left the marital home because "there was no use staying

together" and he "couldn't see staying there and being miserable

for the rest of my life and I left."

        In addition, wife supported husband as he completed college

and dental school and began his dental practice.      At the time of

the depositions, husband earned approximately $62,000 annually

while wife earned $17,000.    According to her exhibit, wife's

monthly expenses exceeded her monthly income by over $2,000.

Husband had additional monthly payments attributable to

outstanding tax debts to the Internal Revenue Service, among

others.
        As demonstrated by the record, both the respective degrees

of fault in the breakdown of the marriage and the parties'

economic positions support the trial court's finding that it

would be manifestly unjust to fail to award spousal support to

wife.    Therefore, we find no error.

                                 III.

        Husband did not appeal the trial court's equitable

distribution decision holding him solely liable for the parties'

joint tax indebtedness.     See Code § 20-107.3(C).   However, he

contends that the trial court abused its discretion in awarding

wife monthly spousal support of $1,400 in light of his

responsibility for the tax debt.    The determination whether a

spouse is entitled to support and, if so, how much, is a matter

within the discretion of the trial court and will not be




                                  -6-
disturbed on appeal unless it is clear that some injustice has

been done.   See Dukelow v. Dukelow, 2 Va. App. 21, 27, 341 S.E.2d

208, 211 (1986).
          In fixing the amount of the spousal support
          award, a review of all of the factors
          contained in Code § 20-107.1 is mandatory,
          and the amount awarded must be fair and just
          under all of the circumstances of a
          particular case. When the record discloses
          that the trial court considered all of the
          statutory factors, the court's ruling will
          not be disturbed on appeal unless there has
          been a clear abuse of discretion. We will
          reverse the trial court only when its
          decision is plainly wrong or without evidence
          to support it.

Gamble v. Gamble, 14 Va. App. 558, 574, 421 S.E.2d 635, 644

(1992) (citations omitted).

     The trial court indicated that it considered the statutory

factors before setting spousal support.   The evidence

demonstrated that husband was primarily responsible for the

parties' outstanding tax debt because he failed to pay taxes for

several years prior to the parties' separation.   Wife was unaware

that the taxes were not paid until approximately six months

before husband left the marital home.   There also was evidence

that the parties took out loans allegedly to pay taxes, but the

tax bills did not reflect any reduction, leading to the

conclusion that husband failed to use those funds to pay taxes.

At the time of the hearing, a portion of each party's salary was

withheld to pay the outstanding tax lien.

     Husband's current salary was several times greater than that



                                -7-
of wife.    While husband contends that wife unreasonably sought to

maintain the marital standard of living which the parties could

never afford, on appeal he did not specify which of wife's

current expenses were unreasonable.    The parties were married for

twenty-four years until husband deserted the marriage.   Husband

has failed to demonstrate that the trial court abused its

discretion in ordering him to pay wife $1,400 in monthly spousal

support.
     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                          Affirmed.




                                 -8-